NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WHITTIER B. BUCHANAN,                           No. 20-16066

                Plaintiff-Appellant,            D.C. No. 3:17-cv-05167-WHA

 v.
                                                MEMORANDUM*
GREGORY J. AHERN; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                    William Alsup, District Judge, Presiding

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Whittier B. Buchanan appeals pro se from the district court’s summary

judgment in his 42 U.S.C. § 1983 action alleging violations of the First and

Fourteenth Amendments while he was a pretrial detainee. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Gordon v. County of Orange, 888



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 1118, 1122 (9th Cir. 2018). We affirm.

      The district court properly granted summary judgment on Buchanan’s

Fourteenth Amendment inadequate medical care claims because Buchanan failed

to raise a genuine dispute of material fact as to whether any defendant’s conduct in

the course of treating Buchanan was objectively unreasonable. See Gordon, 888

F.3d at 1124-25 (setting forth objective deliberate indifference standard for

Fourteenth Amendment inadequate medical care claim brought by pretrial

detainee).

      In his opening brief, Buchanan fails to address the grant of summary

judgment on his Fourteenth Amendment failure-to-protect and First Amendment

retaliation claims and has therefore waived his challenges to the district court’s

order regarding those claims. See Indep. Towers of Wash. v. Washington, 350 F.3d

925, 929 (9th Cir. 2003) (“[W]e will not consider any claims that were not actually

argued in appellant’s opening brief.”); Smith v. Marsh, 194 F.3d 1045, 1052 (9th

Cir. 1999) (arguments raised for the first time in a reply brief are deemed waived).

      The district court did not abuse its discretion by dismissing without

prejudice for improper joinder claims against nineteen defendants named in

Buchanan’s amended complaint because Buchanan failed to establish that these

claims arose out of the “same transaction, occurrence, or series of transactions or

occurrences.” Fed. R. Civ. P. 20(a)(2); see also Coughlin v. Rogers, 130 F.3d


                                          2                                     20-16066
1348, 1351 (9th Cir. 1997) (standard of review).

      AFFIRMED.




                                        3          20-16066